Motion for Rehearing Granted, Memorandum Opinion filed January 3, 2013,
Withdrawn, Appeal Reinstated, Majority Order and Dissenting Order filed
March 21, 2013.




                                               In The

                         Fourteenth Court of Appeals
                                          ____________

                                     NO. 14-12-00627-CV
                                          ____________

                         ROBERT H. BURROUGHS, Appellant

                                                  v.

                             GARY BURROUGHS, Appellee1


                          On Appeal from Probate Court No. 4
                                  Harris County, Texas
                           Trial Court Cause No. 396,576-401

                                    MAJORITY ORDER

       On January 3, 2013, this court issued an opinion dismissing this appeal. On
January 13, 2012, a motion for rehearing was filed. The motion is GRANTED as
to Robert H. Burroughs, individually.




1
 In light of our ruling, the style of this appeal, formerly In the Estate of Lillie A. Burroughs,
Deceased, has changed.
      This court’s opinion filed January 3, 2013, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.




                                          /s/    Martha Hill Jamison
                                                Justice




Panel consists of Justices Frost, Christopher, and Jamison (Frost, J., dissenting).
Publish.




                                          2